                Case 18-11699-MFW               Doc 1118         Filed 03/25/19        Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :         Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                     NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON MARCH 27, 2019 AT 11:30 A.M. (EDT)2

I.       RESOLVED MATTERS:

         1.        Debtors’ Motion for Entry of an Order Authorizing Debtors to File Portions of
                   Statements of Financial Affairs Under Seal [Docket No. 321 - filed September 21,
                   2018]

                   Objection/Response Deadline:                  October 19, 2018 at 4:00 p.m. (EDT);
                                                                 extended to November 2, 2018 at 4:00 p.m.
                                                                 (EDT) for the Office of the United States
                                                                 Trustee (the “U.S. Trustee”)

                   Reply Deadline:                               Extended by agreement of the U.S. Trustee
                                                                 to November 8, 2018 at 4:00 p.m. (EST)




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
     23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
     service address is 6910 North Whirlpool Drive, Tulsa Oklahoma 74117.
2
     The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the
     District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any
     person who wishes to appear telephonically at the March 27, 2019 hearing must contact COURTCALL, LLC at
     866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the Instructions
     for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 20830299v.1
               Case 18-11699-MFW           Doc 1118      Filed 03/25/19   Page 2 of 5



                   Objection / Responses Received:

                   A.      Objection of the United States Trustee to Debtors’ Motion for Entry of an
                           Order Authorizing Debtors to file Portions of Statement of Financial
                           Affairs Under Seal [Docket No. 608 - filed November 2, 2018]

                   Related Documents:

                   i.      Declaration of John C. DiDonato in Support of Debtors’ Motion for Entry
                           of an Order Authorizing Debtors to File Portions of Statements of
                           Financial Affairs Under Seal [Docket No. 322 - filed September 21, 2018]

                   ii.     REDACTED Statement of Financial Affairs of The NORDAM Group,
                           Inc., 18-11699 (MFW) [Docket No. 324 - filed September 21, 2018]

                   iii.    SEALED Statement of Financial Affairs of The NORDAM Group, Inc.,
                           18-11699 (MFW) [Docket No. 325 - filed September 21, 2018]

                   iv.     REDACTED Statement of Financial Affairs of PartPilot LLC, 16-11702
                           (MFW) [Docket No. 331 - filed September 21, 2018]

                   v.      SEALED Statement of Financial Affairs of PartPilot LLC, 16-11702
                           (MFW) [Docket No. 332 - filed September 21, 2018]

                   vi.     Debtors’ Reply to Objection of United States Trustee to Debtors’ Motion
                           for Entry of an Order Authorizing Debtors to File Portions of Statements
                           of Financial Affairs Under Seal [Docket No. 640 - filed November 8,
                           2018]

                   vii.    Supplemental Declaration of John C. DiDonato in Support of Debtors’
                           Motion for Entry of an Order Authorizing Debtors to File Portions of
                           Statements of Financial Affairs Under Seal [Docket No. 641 - filed
                           November 8, 2018]

                   viii.   Statement of the Official Committee of Unsecured Creditors in Support of
                           Debtors’ Motion for Entry of an Order Authorizing Debtors to File
                           Portions of Statements of Financial Affairs Under Seal [Docket No. 644 -
                           filed November 9, 2018]

                   ix.     Equity Holders’ Response to Objection of the U.S. Trustee to, and in
                           Support of, the Debtors’ Motion to File Certain Portions of Their
                           Statements of Financial Affairs Under Seal [Docket No. 649 - filed
                           November 9, 2018]

                   x.      Notice of Filing Amendments to Statement of Financial Affairs of Debtor
                           The NORDAM Group, Inc. (Case No. 18-11699) [Docket No. 756 - filed
                           December 10, 2018]

                                                     2
RLF1 20830299v.1
               Case 18-11699-MFW           Doc 1118      Filed 03/25/19    Page 3 of 5



                   xi.    Notice of Filing Amendments to Statement of Financial Affairs of Debtor
                          The NORDAM Group, Inc. (Case No. 18-11699) [Docket No. 759 - filed
                          December 10, 2018]

                   Status: This matter has been mooted by the Court’s entry of the confirmation
                           order. Accordingly, a further hearing on this matter is not necessary.

         2.        Motion of Debtors for Entry of Order (I) Extending Deadline by Which Debtors
                   May Remove Civil Actions and (II) Granting Related Relief [Docket No. 963 -
                   filed February 17, 2019]

                   Objection/Response Deadline:          March 5, 2019 at 4:00 p.m. (EST)

                   Objection / Responses Received:       None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of Debtors for Entry of
                          Order (I) Extending Deadline by Which Debtors May Remove Civil
                          Actions and (II) Granting Related Relief [Docket No. 1040 – filed March
                          6, 2019]

                   ii.    Order (I) Extending Deadline by Which Debtors May Remove Civil
                          Actions and (II) Granting Related Relief [Docket No. 1042 – entered
                          March 7, 2019]

                   Status: On March 7, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

         3.        Motion of Debtors for Entry of Order (I) Extending Debtors’ Exclusive Periods to
                   Propose and Solicit Plan and (II) Granting Related Relief [Docket No. 964 - filed
                   February 17, 2019]

                   Objection/Response Deadline:          March 5, 2019 at 4:00 p.m. (EST)

                   Objection / Responses Received:       None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of Debtors for Entry of
                          Order (I) Extending Debtors’ Exclusive Periods to Propose and Solicit
                          Plan and (II) Granting Related Relief [Docket No. 1041 – filed March 6,
                          2019]

                   ii.    Order (I) Extending Debtors’ Exclusive Periods to Propose and Solicit
                          Plan and (II) Granting Related Relief [Docket No. 1043 – entered March
                          7, 2019]

                                                     3
RLF1 20830299v.1
               Case 18-11699-MFW          Doc 1118       Filed 03/25/19    Page 4 of 5



                   Status: On March 7, 2019, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

II.      INTERIM FEE APPLICATION:

         4.        Interim Fee Applications

                   Objection / Responses Received:       (See Exhibit A)

                   Related Documents:          (See Exhibit A)

                   Status: The Debtors anticipate submitting a proposed form of order with respect
                           to this matter under certification of counsel prior to the hearing.




                                                     4
RLF1 20830299v.1
               Case 18-11699-MFW   Doc 1118    Filed 03/25/19    Page 5 of 5




Dated: March 25, 2019
       Wilmington, Delaware
                               /s/ Brett M. Haywood
                               RICHARDS, LAYTON & FINGER, P.A.
                               Daniel J. DeFranceschi (No. 2732)
                               Paul N. Heath (No. 3704)
                               Brett M. Haywood (No. 6166)
                               Megan E. Kenney (No. 6426)
                               One Rodney Square
                               920 N. King Street
                               Wilmington, Delaware 19801
                               Telephone: (302) 651-7700
                               E-mail: DeFranceschi@rlf.com
                                         Heath@rlf.com
                                         Haywood@rlf.com
                                         Kenney@rlf.com

                               -and-

                               WEIL, GOTSHAL & MANGES LLP
                               Ray C. Schrock, P.C. (admitted pro hac vice)
                               Ryan Preston Dahl (admitted pro hac vice)
                               Jill Frizzley (admitted pro hac vice)
                               767 Fifth Avenue
                               New York, New York 10153
                               Telephone: (212) 310-8000
                               E-mail: Ray.Schrock@weil.com
                                        Ryan.Dahl@weil.com
                                        Jill.Frizzley@weil.com

                               Attorneys for Debtors and Debtors in Possession




                                          5
RLF1 20830299v.1
